Citation Nr: 0707840	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to a rating in excess of 30 percent for an 
adjustment disorder.

Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel





INTRODUCTION

The veteran had active service from November 1990 to April 
1991 with periods of active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2001 and October 
2002 by the Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is currently in effect for an adjustment 
disorder.  A VA examination was conducted in September 2004 
to determine the severity of the veteran's adjustment 
disorder.  VA treatment records obtained subsequent to that 
examination report findings of increased impairment.  These 
findings are based, at least in part, on diagnoses of post-
traumatic stress disorder (PTSD), however, and the veteran is 
not service connected for PTSD.  Consequently, the claim must 
be remanded for a new VA examination to determine the 
specific severity of the veteran's service-connected 
adjustment disorder.  

Because the TDIU eligibility issue is inextricably 
intertwined with the increased rating claim, that issue is 
held in abeyance pending completion of the development 
discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 
209-10 (1991).




Accordingly, the case is REMANDED for the following action:


1. Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of the veteran's service 
connected adjustment disorder with mixed 
emotions.  The veteran's adjustment 
disorder should be distinguished from any 
non-service connected psychiatric 
condition, to include PTSD.  The examiner 
should specifically state an opinion on 
the effect the veteran's adjustment 
disorder has on employability.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  Following any additional development 
deemed appropriate, the veteran's claims 
should again be reviewed.  If any of the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



